DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informality: “moves” in line 12 should be amended to recite –move--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Smith et al., U.S. Patent Application Publication No. 2017/0303478 A1 (hereinafter Smith).
Re Claim 10, Smith discloses a lighting system for use in cultivating a plurality of plants supported on a plurality of mobile racks (12) that are movable along a floor (see Rem. filed 11/17/2021 at 6, indicating that the mobile racks are not positively recited in claim 10), the lighting assembly comprising:
An overhead lighting track (26; see figures 1, 2, and 4 and paragraphs [0023]-[0025]) including a plurality of spaced rails (26 are spaced rails; see id.) supported above the plurality of mobile racks (see id.) such that the plurality of mobile racks are movable along the floor relative to and beneath the overhead lighting track (see figure 1 and paragraphs [0023]-[0025]; see also Rem. filed 11/17/2021 at 6, indicating that the mobile racks are not positively recited in claim 10); and
A lighting frame (38 and other portions of assembly 14 forming frame for 36) including a plurality of vertical frame members (40, 38 form vertical frame members, and/or some of the 36 form vertical frame members; see figures 2, 4, and 13 and paragraph [0028]) that are joined to each other by at least a pair of cross supports (30 and/or horizontal frame members of 38, 40; see id. and paragraph [0025]);
A plurality of lighting fixtures (36) supported on the cross supports of the lighting frame (see figures 2, 4, and 13 and paragraphs [0025]-[0026], [0028], and [0030]); and
A plurality of trolleys (32 or 32, 30 together; see figures 2 and 4 and paragraphs [0025]-[0026]) each supported for movement along one of the plurality of spaced rails (see id.), wherein each of the plurality of trolleys is connected to and supports one of the vertical frame members of the lighting frame (see id.) such that the vertical frame members of the lighting frame move along with movement of the plurality of trolleys along the overhead lighting track. See id.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as obvious over Smith, in view of Miyazaki et al., U.S. Patent Application Publication No. 2004/0004051 A1 (hereinafter Miyazaki).
	Re Claim 1, Smith teaches a system for cultivating plants, the system comprising:
A plurality of mobile racks (12 or trough supporting each of the 12; see figures 1 and 12, illustrating rollers on the lower ends of the frame supporting 12) each supported on a floor (see id.) and independently movable relative to each other along the floor (see id.), each of the mobile racks being configured to receive and support a planting structure adapted to receive a plurality of plants (see id. and paragraphs [0003]-[0004], [0022], and [0030]-[0031]), wherein each of the plurality of mobile racks are movable toward and away from each other along a movement axis (see figures 1 and 12, illustrating rollers that would allow movement along any movement axis spanning 360 degrees; see also paragraph [0033]) and include a rack frame (see figures 1 and 12);
An overhead lighting track (26; see figures 1, 2, and 4 and paragraphs [0023]-[0025]) supported above the plurality of mobile racks (see id.) such that the plurality of mobile racks are movable beneath the overhead lighting track (see figure 1 and paragraphs [0023]-[0025]); and
A lighting assembly (14) supported below the overhead lighting track (see figures 1 and 4 and paragraph [0028]) and moveable along the overhead lighting track independent of the movement of the mobile racks along the floor (see paragraph [0033]), the lighting assembly including at least one lighting fixture (36) operable to create a source of light directed at the plurality of plants (see id. and paragraph [0022]),
Wherein the mobile racks are each movable along the floor (via rollers) and into contact with the lighting assembly. See id. and paragraphs [0030] and [0033]
Smith does not expressly teach the movable along the floor and into contact with the lighting assembly to move the lighting assembly along the overhead lighting track to adjust the position of the lighting assembly relative to at least one of the mobile racks. Additionally, as discussed above, Smith teaches that each of the plurality of racks (12) are mobile racks independently movable relative to each other along the floor along a movement axis. See figures 1 and 12.
However, in the event Smith does not expressly teach whether each of the mobile racks are independently movable relative to each other along the floor and toward and away from each other along a movement axis, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the racks of Smith to be mobile and independent movable relative to each other along the floor, and movable toward and away from each other along a movement axis, in order to allow versatility in the system by allowing the growing racks to be movable if desired, for example to accommodate longer or larger growing plants or to move the racks for harvesting.
Miyazaki, similarly directed to a system comprising a plurality of mobile racks (1, 2, 3, 4, 5; see, e.g., Abstract and figure 1), wherein each of the racks are moveable along a track (see paragraph [0045]), teaches that it is known in the art to have the mobile racks movable along the floor (see id. and figure 1) and into contact with an adjacent of the mobile racks (see figures 1 and 2 and paragraphs [0050]-[0052] and [0055]-[0057]) to move the adjacent of the mobile racks along the track to adjust the position of the adjacent of the mobile racks relative to at least one of the other mobile racks. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Smith to have the mobile racks movable along the floor and into contact with the lighting assembly, i.e., an adjacent structure, to move the lighting assembly along the overhead lighting track to adjust the position of the lighting assembly relative to at least one of the mobile racks, as taught by Miyazaki, in order to prevent the motors of the lighting assembly and the one or more of the mobile racks from needing to be motorized to move both structures, thereby simplifying the circuit configuration. See Miyazaki at paragraphs [0054]-[0055]; Smith at paragraph [0031] (“moving the light trolleys 14…by a motorized or manual pulley system” (emphasis added)). Alternatively, even were Smith’s movement by hand, combining the teachings of Smith and Miyazaki would have been obvious to an ordinarily skilled artisan at the time of Applicant’s invention, in order to obviate the need to separately move each of the lighting assembly and the one or more of the mobile racks.
Re Claim 2, Smith as modified by Miyazaki teaches that the overhead lighting track includes a plurality of spaced rails (Smith 26 are spaced rails; see Smith at figures 1 and 12) that each extend parallel to the movement axis of the plurality of mobile racks. See id.
Re Claim 3, Smith as modified by Miyazaki teaches that the lighting assembly includes a lighting frame (Smith 38 and other portions of assembly 14 forming frame for 36) supported for movement along the overhead lighting track by a plurality of trolleys (Smith 32; see Smith at figures 2 and 4 and paragraph [0026]), wherein each of the plurality of trolleys is supported for movement along one of the plurality of spaced rails. See id.
Re Claim 7, Smith as modified by Miyazaki teaches that the lighting assembly is movable along the movement axis. See Smith at paragraphs [0030] and [0033].
Re Claim 15, Smith teaches a method of cultivating a plurality of plants (see, e.g., paragraph [0004]) supported on a plurality of mobile racks (12 or trough supporting each of the 12; see figures 1 and 12, illustrating rollers on the lower ends of the frame supporting 12), the method comprising:
Positioning an overhead lighting track (26; see figures 1, 2, and 4 and paragraphs [0023]-[0025]) above the plurality of mobile racks (see id.), wherein the plurality of mobile racks are each supported on and movable on a floor (see id.) along a movement axis (see figures 1 and 12, illustrating rollers that would allow movement along any movement axis spanning 360 degrees; see also paragraph [0033]) relative to the overhead lighting track (see id.);
Mounting a lighting assembly (14) to the overhead lighting track (see figures 1, 2, and 4 and paragraph [0028]) such that the lighting assembly extends below the overhead lighting track (see id.); and
Adjusting a distance between the lighting assembly and at least one of the plurality of mobile racks. See paragraphs [0022], [0030], and [0033].
As discussed above, Smith teaches that each of the plurality of racks (12) are mobile racks supported on and movable on the floor along a movement axis relative to the overhead lighting track. See figures 1 and 12. Smith does not expressly teach moving a first of the plurality of mobile racks into contact with the lighting assembly, or further moving the first of the plurality of mobile racks such that the lighting assembly moves along the overhead lighting track with the movement of the first of the plurality of mobile racks to adjust a distance between the lighting assembly and at least one of the plurality of mobile racks.
In the event Smith does not expressly teach the mobile racks movable on the floor along a movement axis relative to the overhead lighting track, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the racks of Smith to be mobile and supported on and movable on the floor along a movement axis relative to the overhead lighting track, in order to allow versatility in the system by allowing the growing racks to be movable if desired, for example to accommodate longer or larger growing plants or to move the racks for harvesting.
Additionally Miyazaki, similarly directed to a method comprising selectively moving a first (e.g., 3) of a plurality of mobile assemblies (1, 2, 3, 4, 5; see, e.g., Abstract and figure 1) along a track (see paragraph [0045]), teaches that it is known in the art to have the method comprise the steps of: moving the first of the plurality of mobile assemblies into contact with another of the assemblies (e.g., 4; see paragraphs [0050]-[0051] and [0055], noting “push” and “force” discussed as being applied to the another of the assemblies by the first of the assemblies); and further moving the first of the assemblies such that the another of the assemblies moves along the track with the movement of the first of the assemblies. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Smith to have the steps of: moving a first of the plurality of mobile racks into contact with the lighting assembly, and further moving the first of the plurality of mobile racks such that the lighting assembly moves along the overhead lighting track with the movement of the first of the plurality of mobile racks, as taught by Miyazaki, in order to prevent the motors of the lighting assembly and the one or more of the mobile racks from needing to be motorized to move both structures, thereby simplifying the circuit configuration. See Miyazaki at paragraphs [0054]-[0055]; Smith at paragraph [0031] (“moving the light trolleys 14…by a motorized or manual pulley system” (emphasis added)). Alternatively, even were Smith’s movement by hand, combining the teachings of Smith and Miyazaki would have been obvious to an ordinarily skilled artisan at the time of Applicant’s invention, in order to obviate the need to separately move each of the lighting assembly and the one or more of the mobile racks.
Re Claim 17, Smith as modified by Miyazaki teaches that the overhead lighting track includes a plurality of spaced rails (Smith 26 are spaced rails; see Smith at figures 1 and 12) that each extend parallel to the movement axis of the plurality of mobile racks. See id.
Re Claim 18, Smith as modified by Miyazaki teaches that the lighting assembly includes a lighting frame (Smith 38 and other portions of assembly 14 forming frame for 36) supported for movement along the overhead lighting track by a plurality of trolleys (Smith 32; see Smith at figures 2 and 4 and paragraph [0026]), wherein each of the plurality of trolleys is supported for movement along one of the plurality of spaced rails. See id.
Claims 4, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Miyazaki as applied to claims 3, 10, and 18 above, and further in view of Croker, U.S. Patent No. 5,439,281.
Re Claim 4, Smith as modified by Miyazaki does not expressly teach a bumper as claimed.
Croker, similarly directed to a system comprising an assembly (14) supported along a track (24) and moveable along the track (see figure 1 and Abstract), wherein the assembly includes a frame (18, 20, 22) supported for movement along the track by a trolley (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the trolley is supported for movement along one of a plurality of spaced rails (rails of 24; see id. and figure 6), teaches that it is known in the art to have the trolley include a bumper (44) formed from a cushioning material (see 3:32-35), wherein an adjacent assembly contacts the bumper when the adjacent assembly is moved into contact with the assembly. See id. and figure 3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the trolleys of Smith as modified by Miyazaki to include a bumper, wherein the mobile rack, i.e. adjacent assembly, contacts the bumper when the mobile rack is moved into contact with the lighting assembly, as taught by Croker, in order to cushion contact between adjacent mobile racks or lighting assemblies during movement. See Croker at 3:32-35. Although Smith as modified by Miyazaki and Croker does not expressly teach that the cushioning material is a resilient material—it is noted, however, that Applicant’s material of the bumper is similarly disclosed as providing a cushioning effect (see Spec. at paragraph [0031])—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of the bumper of Smith as modified by Miyazaki and Croker to be resilient, a known, conventional type of material for a bumper, which must be strong and durable enough to withstand repeated strikes. Such a modification amounts to merely changing the material of the bumper, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Re Claim 12, Smith as modified by Miyazaki teaches that each of the trolleys includes a first side edge and a second side edge (see Smith at figures 1, 4, and 7), but does not expressly teach a bumper.
Croker, similarly directed to a system comprising an assembly (14) supported along a track (24) including a plurality of spaced rails (rails of 24; see figures 3-6, 3:20-32, and 4:16-26); and a trolley (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the trolley supports the assembly for movement along the track (see id.), teaches that it is known in the art to have the trolley include a first side edge and a second side edge (see figures 4 and 5) and a bumper (44) mounted to each of the first and second side edges. See id. and 3:32-35.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first and second side edges of Smith as modified by Miyazaki to each include a mounted bumper, as taught by Croker, in order to cushion contact between adjacent mobile racks or lighting assemblies during movement. See Croker at 3:32-35. 
Re Claim 13, Smith as modified by Miyazaki and Croker teaches that the bumper is formed from a cushioning material. See id. Although Smith as modified by Miyazaki and Croker does not expressly teach that the cushioning material is a resilient material—it is noted, however, that Applicant’s material of the bumper is similarly disclosed as providing a cushioning effect (see Spec. at paragraph [0031])—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of the bumper of Smith as modified by Miyazaki and Croker to be resilient, a known, conventional type of material for a bumper, which must be strong and durable enough to withstand repeated strikes. Such a modification amounts to merely changing the material of the bumper, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Re Claim 19, Smith as modified by Miyazaki does not expressly teach a bumper as claimed.
Croker, similarly directed to a method comprising positioning a track (24); mounting an assembly (14) to the track (see figure 1 and Abstract), and selectively moving the assembly along the track to adjust the distance between the assembly and another assembly (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the assembly is supported for movement along the track by a trolley (16; see figures 3-5, 3:29-32, and 4:16-26), wherein the trolley supported for movement along one of a plurality of spaced rails (rails of 24; see id. and figure 6), teaches that it is known in the art to have the trolley include a bumper (44) formed from a cushioning material (see 3:32-35), and wherein the bumper contacts the another assembly upon movement of the another assembly into contact with the assembly. See id.; the claimed “wherein” clause necessarily follows from the feature of the bumper, i.e., expresses the intended result of the process step, and does not give “meaning and purpose to the manipulative steps.” See Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002); Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the trolleys of Smith t as modified by Miyazaki o include a bumper, wherein the bumper contacts a first of the plurality of mobile racks upon movement of the first of the plurality of mobile racks into contact with the lighting assembly (see Smith at figure 1), as taught by Croker, in order to cushion contact between adjacent mobile racks or lighting assemblies during movement. See Croker at 3:32-35. Although Smith as modified by Miyazaki and Croker does not expressly teach that the cushioning material is a resilient material—it is noted, however, that Applicant’s material of the bumper is similarly disclosed as providing a cushioning effect (see Spec. at paragraph [0031])—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the material of the bumper of Smith as modified by Miyazaki and Croker to be resilient, a known, conventional type of material for a bumper, which must be strong and durable enough to withstand repeated strikes. Such a modification amounts to merely changing the material of the bumper, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Miyazaki as applied to claim 10 above, and further in view of Gru et al., WO 2018/037188 A1 (hereinafter Gru; English-language translation provided on PTO-892).
Re Claim 14, Smith as modified by Miyazaki does not expressly teach whether each of the lighting fixtures includes a plurality of light emitting diode (LED) light bars.
Gru, similarly directed to a lighting assembly (40) for use in cultivating a plurality of plants supported on a plurality of mobile racks (30 or 302; see Abstract and translation at paragraphs [0059]-[0061]), comprising an overhead lighting track including a plurality of spaced rails (51; see figure 1) such that the mobile racks are movable relative to the overhead lighting track (see Abstract and translation at paragraphs [0067] and [0069]-[0071]), and wherein the lighting assembly is supported for movement along the overhead lighting track (see id.), teaches that it is known in the art to have a plurality of lighting fixtures (41; or 411, 412; see paragraph [0065]) supported on a lighting frame (frame of 40 or frame supporting 40; see figures 1 and 5 and translation at paragraphs [0065]-[0067]), wherein each of the lighting fixtures includes a plurality of LED light bars (42 “LED tubes”). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the lighting fixtures of Smith as modified by Miyazaki to include a plurality of LED light bars, as taught by Gru, in order to use a desired type of LED light that emits a more uniform light for uniform irradiation of all of the plants, and to have a plurality of the light bars for illuminating a larger area.
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 10, that “[b]oth the upper and lower manifolds [Smith 40, 38] are horizontal elements that are connected to the vertical bar lights 36.” Rem. 7 (citing Smith at figure 2). Applicant further avers that “[t]he vertical light bars 36 are not equivalent to the vertical frame members required by claim 10. In Smith, there are no vertical frame members joined by a plurality of cross supports. Instead, the light bars 36 extend between the upper and lower manifolds.” Rem. 8.
The Examiner has mapped Smith 40, 38 and/or some of the 36, to the claimed vertical frame members. See rejection of claim 10, supra (citing Smith at figures 2, 4, and 13 and paragraph [0028]). Notably, as clearly shown in at least figures 2 and 13 of Smith, the manifolds 38 and 40 both include some vertical portions. For example, lower manifold 38 includes T-fittings and vertically-extending connectors that attach it to the lighting fixtures 36, as well as a vertical portion supporting output port 44. See figures 2 and 13 and paragraph [0028]. Upper manifold 40 similarly includes vertically-depending connectors that attach it to the lighting fixtures 36, as well as at least a left elbow fitting (see figure 2) that has a vertically-depending portion. Accordingly, Smith 38 and 40 are “vertical frame members” at least inasmuch as they have vertical portions and create a frame for the lighting frame.
Applicant’s contention that Smith’s vertical light bars 36 cannot be construed to be the claimed vertical frame members, is also unavailing. See Rem. 8. Applicant does not present arguments as to why the vertical light bars cannot be vertical frame members, for example why a light bar cannot also function as a frame member. Applicant further does not explain why Smith’s upper and lower manifolds 38, 40 cannot also be cross supports. As illustrated in at least figure 2, Smith’s vertical light bars 36 are joined to each other by at least a pair of cross supports formed by the horizontal portions of 38 and 40.
Applicant avers that “the lighting fixtures and the vertical frame members of claim 10 are separate components since the vertical frame members support the lighting fixtures. The Examiner’s interpretation of Smith does not show separate vertical frame members and lighting fixtures as required by claim 10.” Rem. 8.
Applicant’s arguments are unpersuasive, because the Examiner has not relied upon the same components in Smith to disclose the claimed lighting fixtures and vertical frame member. Instead, the Examiner has found that some of Smith 36 are the lighting fixtures, and other ones of Smith 36 are the vertical frame members. For example, outer left and outer right ones of Smith 36 could be a plurality of vertical frame members that are joined to each other by at least the horizontal portions of Smith’s manifolds 38 and 40, i.e. a pair of cross supports. See figure 2. The two inner Smith 36 are a plurality of lighting fixtures supported on the horizontal portions of Smith’s manifold 38 and 40. See id. Accordingly, the Examiner has not relied upon the same components in Smith to teach the claimed lighting fixtures and vertical frame members, but rather distinct ones of Smith 36.
Applicant argues that “claim 10 requires each of the vertical frame members to be connected to and supported by one of the trolleys. In Smith, the trolleys can only be correlated to the connection mechanisms 32 that are received in the C rails 26. The mechanisms 32 are positioned between the brace 30 and the C rail 26. The brace 30, in turn, supports the upper manifold 40 by a series of pipe clamps 40. The upper manifold 40 then supports the vertical light bars 36.” Rem. 8.
To the extent Applicant argues that each of Smith’s trolleys 32 are not “connected to and supports one of the vertical frame members of the lighting frame” because intermediary connections are present, such argument is unpersuasive because it is not commensurate with the scope of claim 10. Claim 10 does not require, for example, that each of the trolleys be directly connected to and directly supporting one of the vertical frame members. Accordingly, claim 10 does not preclude an indirect connection between each of the trolleys and the vertical frame members.
To the extent Applicant might be arguing that Smith 32 cannot be construed to be “a plurality of trolleys,” such argument is unpersuasive because Smith 32 falls under a broadest reasonable interpretation of “trolley” in view of Applicant’s Specification. Merriam-Webster Dictionary defines “trolley” as “a wheeled carriage running on an overhead rail or track,” and “carriage” as “a wheeled support carrying a burden.” See Merriam-Webster Dictionary definitions of “trolley” and “carriage.” Thus, extrinsic evidence defines “trolley” as a wheeled support carrying a burden and running on an overhead rail or track.
Smith describes 32 (or 32, 30 together; see rejection of claim 10, supra) as “hav[ing] bearings, wheels, or other features allowing smooth and easy travel of the light trolleys 14 along the C rails 26.” See paragraph [0026]. Accordingly, Smith discloses that 32 is a wheeled support for the lighting frame 14; the lighting frame 14 forms a burden; and 32 runs on overhead rail or track rails 26. See id., figure 2, and paragraph [0025]. Thus, Smith 32 is properly mapped to the claimed a plurality of trolleys.
Applicant argues that “in Smith, two connection elements 32 are show[n] in a light trolley that includes four light bars. Thus, the Smith reference does not disclose trolleys that each support one of the vertical frame members….The connection elements 32 are not connected to any vertical element and instead are used to support a horizontal brace 30.” Rem. 30.
Applicant’s argument is unpersuasive because it is not commensurate with the scope of claim 10, which does not require either a direct connection or a direct support of one of the vertical frame members by each of the trolleys. In particular, claim 10 does not preclude each of the trolleys connected to and supporting one of the vertical frame members through an intermediary horizontal brace 30 connection.
To the extend that Applicant might be arguing the each of the trolleys supports two, rather than one, of the vertical frame members, Applicant’s argument is unpersuasive because it is not commensurate with the scope of claim 10. Notable, “each of the plurality of trolleys is connected to and supports one of the vertical frame members,” does not preclude each of the trolleys being connected to and supporting two of the vertical frame members.
Applicant argues, regarding claim 1, that Smith “teaches away from a system as in claim 1 in which the mobile racks move into contact with [t]he lighting assembly to move the lighting assembly.” Rem. 10. Specifically, Applicant argues that “the light trolleys are manually moved by workers;” Smith teaches a brace 30 in furtherance thereof; and “Smith contemplates the use of a handle or a motorized or manual pulley system” in furtherance thereof. Rem. 10 (citing Smith at paragraphs [0026], [0030], and [0033]).
“A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’”  Ricoh Co., Ltd. v. Quanta Computer, Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting Optivus Tech., Inc. v. Ion Beam Applications S.A., 469 F.3d 978, 989 (Fed. Cir. 2006)).  A reference does not teach away if it merely expresses a general preference for an alternative invention from amongst options available to the ordinarily skilled artisan, and the reference does not discredit or discourage investigation into the invention claimed.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Here, Smith does not teach away from moving the mobile racks into contact with the lighting assembly, because Smith does not discredit or otherwise discourage moving the mobile racks into contact with the lighting assembly. Merely because Smith might describe workers moving the mobile racks away from a work space, does not amount to discouraging moving the racks into contact with the lighting assembly. Applicant’s reliance upon the manual movement taught by Smith, is unavailing because it similarly does not discourage moving the mobile racks into contact with the lighting assembly.
Furthermore, Applicant mischaracterizes Smith by arguing that “Smith specifically states that…the light trolleys 14 move perpendicular to the growing plane.” Rem. 10 (citing Smith at paragraph [0033]). In contradistinction, Smith discloses that “[t]he light trolleys 14 can move perpendicular to the growing plane (FIG. 1) and parallel and horizontally with the growing plane (FIG. 12).” See paragraph [0033].
Applicant contends that “the ground supported base of the growing tower 12 [of Smith] has a width that is much greater than the top end of the growing tower. Thus, if the growing tower were moved toward the vertical lights 36 and lower manifold 38, the growing tower would not facilitate movement of the light assembly and would cause the light assembly to tip...[and] would likely damage the plants on the growing tower or the vertical light bars.” Rem. 11. Applicant argues that all of Miyazaki’s racks have “the same generally rectangular form, which facilitates contact between the adjacent units.”
Applicant’s arguments are not persuasive because they amount to speculation, without providing objective evidence from Smith as to why the growing tower would necessarily tip, or why plants would be damaged. Claim 1 does not require, for example, contact between the mobile racks and the lighting assembly with a large or sudden degree of force; nor does claim 1 require plants with large foliage or mature plants.
Re Claim 4, Applicant avers that “[i]n Croker, a series of movable storage units are designed with bumpers 44 on the lower frame such that the storage units can contact each other. If the Croker reference were combined with the Smith reference, the ground supported base of the growing tower in Smith would include[ ] a bumper….However, according to claim 4, the trolley is located above the mobile racks and thus the upper ends of the mobile racks will contact the trolley.” Rem. 11-12.
In response to applicant's argument that Smith cannot be modified to have Croker’s bumpers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, Applicant’s argument relies upon an assumption that the suspended light trolleys 14 of Smith are not pivotable, which is not supported by objective evidence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642